Opinion,
Me. Justice Steeeett :
The case stated represents that Burkett, one of the defendants below, contracted with his co-defendant, Oppenheimer, to furnish and lay the brick in and about the erection of a building owned by the latter. During the progress of the work, and with knowledge of said contract, Morrell, plaintiff below, furnished to Burkett, on the credit of the building, lumber for the purpose of erecting scaffolding to be used in laying the brick, and the same was so used.
*192The single question suggested by the admitted - facts is whether Morrell thereby acquired a lien on the building. We think he did not, for the reason that the lumber was neither used nor intended to be used in the construction of the building, and is therefore not within either the letter or spirit of the statute. The mechanics’ lien law is a species of class-legislation, giving to material men and others a special remedy, the scope of which should not be unnecessarily enlarged by a too liberal construction of the act. When lumber or other material, suitable in kind and quality for a particular building, is furnished to the contractor, on its credit, the material man is not hound to see that it is actually used in the structure. He is entitled to his lien whether the material is so used or not, because the contractor, in providing suitable materials for the building, is quasi agent of the owner; but when, as in this ease, he knows the material is to be used merely for the purpose of erecting temporary scaffolding to facilitate the work of the contractor, and it is in fact so used, he has no right to a lien, notwithstanding he may have furnished it on the credit of the building. Such a claim is no more within the purview of the statute than would be one for pickhandles furnished to facilitate the work of excavating the foundation for the building.
Judgment reversed, and now judgment is entered on the case stated in favor of defendants below.